IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 37318

STATE OF IDAHO,                                  )      2011 Unpublished Opinion No. 305
                                                 )
       Plaintiff-Respondent,                     )      Filed: January 5, 2011
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
CRISTOBAL VACA-PAZ,                              )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Minidoka County. Hon. Michael R. Crabtree, District Judge.

       Judgment of conviction and unified sentence of eight years, with a minimum
       period of confinement of three years, for felony driving under the influence and
       concurrent 180-day sentence for transportation of an alcoholic beverage with five-
       year driver’s license suspension, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and GUTIERREZ, Judge

PER CURIAM
       Cristobal Vaca-Paz was found guilty of felony driving under the influence, Idaho Code
§§ 18-8004, 18-8005; and transportation of an alcoholic beverage, Idaho Code § 23-505. The
district court sentenced Vaca-Paz to a concurrent unified term of eight years, with a minimum
period of confinement of three years for felony driving under the influence and a term of 180
days for transportation of an alcoholic beverage. In addition, the district court suspended Vaca-
Paz’s driver’s license for a period of five years (following his release from custody) and required
Vaca-Paz to only drive a motor vehicle equipped with a functioning ignition interlock system
for a period of one year, subsequent to the suspension. Upon sentencing, the district court

                                                1
retained jurisdiction. Following the period of retained jurisdiction, the district court suspended
Vaca-Paz’s sentence and placed him on probation. Vaca-Paz appeals asserting that the district
court abused its discretion by imposing an excessive sentence.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Vaca-Paz’s judgment of conviction and sentences are affirmed.




                                                   2